Case 19-06008 Doci Filed 03/11/19 Pagelof7

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION
IN RE:
DARYL TODD DAVIDSON CHAPTER 13

CASE NUMBER 14-50253
DEBTOR

 

DARYL TODD DAVIDSON
PLAINTIFF

VERSUS ADVERSARY PROCEEDING #

CITIMORTGAGE INC.
DEFENDANT

eee eee eee ee eee

 

COMPLAINT
ADVERSARY PROCEEDING

 

Complaint for Declaratory Relief as to the validity of
Defendants Deed of Trust Lien on Plaintiff’s Real Property
located at 3849 Sawyer Street Winston-Salem, North Carolina,
pursuant to 11 United States Code Section 502 and 506 and North
Carolina General Statute Section 45-36.10.

INTRODUCTION

Ls This action seeks a determination that the Deed of
Trust recorded on February 2, 1998 located in the Forsyth
County Register of Deeds Office at Book 1984 Pages 948-955
was satisfied and cancelled of record on February 25, 2003
as evidenced by the Certificate of Satisfaction recorded at
Book 2325 Page 1132.

This action also seeks a determination that the Deed of
Trust xecorded. om Nevember 25, 1998 loeated in. the Forsyth
County Register of Deeds Office at Book 2037 Pages 1660-
1666 was satisfied and cancelled of record on February 25,
2003 as evidenced by the Certificate of Satisfaction
recorded at Book 2325 Page 1129.
Case 19-06008 Doci_ Filed 03/11/19 Page2of7

JURISDICTION AND VENUE

 

Jurisdiction is conferred on this Court pursuant to the
provisions of section 1334 of Title 28 of the United States
Code in that this proceeding arises in and is related to
the above-captioned Chapter 13 case under Title 11 and
concerns property of the Debtor in that case. Plaintiff
brings this action pursuant to Rules 3007 and 7001 of the
Rules of Bankruptcy Procedure and 11 United States Code
Annotated Sections 105, 501, 502.

This Court has both personal and subject matter
jurisdiction to hear this case pursuant to section 1334 of
Title 28 of the United States Code, Section 157 (b) (2) of
Title 28 of the United States Code.

This matter is a core proceeding and therefore the
Bankruptcy Court has jurisdiction to enter a final order.
However, in the event the case is determined to be a non-
core proceeding then and in that event the Plaintiff
consents to the entry of a final order by the Bankruptcy
Judge. This Court has supplemental jurisdiction to hear all
State Law claims pursuant to section 1367 of Title 28 of
the United States Code.

Venue in this District is pursuant to section 1391(b) of
Title 28 of the United States.

PARTIES

Plaintiff Daryl Todd Davidson, (hereinafter the Debtor),
resides at 3849 Sawyer Street, Winston-Salem, North
Carolina 27105 and is a Debtor under Chapter 13 of Title
ll of the United States Code, having filed Chapter 13
Bankruptcy on March 13, 2014.

Defendant, CitiMortgage Inc., upon information and belief,
is a Corporation organized and existing pursuant to the
laws of the State of New York and is doing business in the
state of North Carolina.
11.

12:

Case 19-06008 Doci Filed 03/11/19 Page 3of7

FACTUAL ALLEGATIONS

 

The Debtor filed a voluntary petition under Chapter 13 of
the United States Bankruptcy Code on March 13, 2014.

The Debtor owns and resides in the house and lot located at
3849 Sawyer Street, Winston-Salem, North Carolina. The
Debtor inherited the real property from his mother which is
evidenced by an affidavit filed on April 9, 1992 in the
office of the Forsyth County Register of Deeds.

(See Exhibit A)

The legal description of the real property is as follows:

BEING known and designated as lot no. 116
as shown on map of Northwood Estates,
Section 4 recorded in Plat book 23 page
25 in the office of the Register of Deeds
of Forsyth County, North Carolina.

Also being known and designated as block
2938 lot 116 Forsyth County Tax Maps.

On February 2, 1998 a Deed of Trust was recorded at Book
1984 Page 948 in the office of the Forsyth County Register
of Deeds encumbering the Debtor’s real property in the
original amount of Fourteen Thousand and No/100 Dollars
($14,000.00). The original holder of this Deed of Trust was
Chase Mortgage Brokers Inc.

(See Exhibit B)

On March 15, 1999, an Assignment of Mortgage was recorded,
at Book 2056 Page 2327 in the of office of the Forsyth
County Register of Deeds, by Emergent Mortgage Corporation
assigning the Deed of Trust located at Book 1984 Page 948
to Associates Home Equity Services, Inc.

(See Exhibit C)

On February 25, 2003, a Certificate of Satisfaction, along
with an Affidavit of Lest Note was recorded in Book 2325
Page 1132 in the office of the Forsyth County Register of
Deeds. The Certificate of Satisfaction was recorded by
Citifinancial Mortgage Inc. The recorded Certificate of
Satisfaction recited that the obligation secured by the
Deed of Trust located at Book 1984 Page 948-955 was
satisfied on February 19, 2003 and requested that the Deed
of Trust be cancelled of record.

(See Exhibit D)
13.

14,

15.

16.

Lis

18.

Case 19-06008 Doci Filed 03/11/19 Page4of7

On November 25, 1998 a Deed of Trust was recorded at Book
2037 Page 1660-1666, in the office of the Forsyth County
Register of Deeds. It recited that it secured the same debt
secured by the Deed of Trust located at Book 1984 Page 948-
955 in the office of Forsyth County Register of Deeds. The
holder of the Deed of Trust was Chase Mortgage Brokers Inc.
(See Exhibit E)

On December 20, 1999, an Assignment of Mortgage was
recorded at Book 2098 Page 1198, in the office of the
Forsyth County Register of Deeds, by Carolina Investors
Inc. assigning the Deed of Trust located at Book 2037 Page
1660 to Associates Home Equity Services, Inc.

(See Exhibit F)

On February 25, 2003, a Certificate of Satisfaction, along
with an Affidavit of Lost Note was recorded at Book 2325
Page 1129 in the office of the Forsyth County Register of
Deeds. The Certificate of Satisfaction was recorded by
Citifinancial Mortgage Inc. The recorded Certificate of
Satisfaction recited that the obligation secured by the
Deed of Trust located at Book 2037 Page 1660-1666 was
Satisfied on February 19, 2003 and requested that the Deed
of Trust be cancelled of record.

(See Exhibit G)

On May 1, 2001, upon information and belief, Associates
Home Equity Services, Inc. changed its name to
Citifinancial Mortgage Company, Inc.

(See Exhibit H)

On July 17, 2006, a certificate of merger was filed with

the Secretary of State: of North Carolina certifying that

Citifinancial Mortgage Company, Inc. merged with and into
Citimortgage, Inc.

(See Exhibit I)

On June 4, 2014, the Order Confirming Plan entered by this

court recited that Citimortgage Inc. had not filed a claim

and possibly held an unsecured second mortgage and that any
timely filed claim would be treated as unsecured.
Le.

20.

Zl.

Ze.

23:

Case 19-06008 Doci Filed 03/11/19 Page5of7

On June 20, 2014, CitiMortgage, Inc. successor by reason of
merger with CitiFinancial Mortgage Company, Inc., filed a
proof of claim (Claim #5) indicating that on the petition
date the balance owed on the Deed of Trust located at Book
1984 Page 948-955 of the Forsyth County Register of Deeds
Office was Seven Thousand Ninety-Three and 71/100 Dollars
(97,093, 71) 3

Pursuant to North Carolina General Statute Section 45-
36.10, the certificates of satisfaction filed by
Citifinancial Mortgage Company, Inc. comply with the
requirements of that statute to mark the Deeds of Trust
satisfied by the Forsyth County Register of Deeds. Upon
Recordation by Citifinancial Mortgage Company, Inc. the
Forsyth County Register of Deeds did in fact index the
documents as cancellation of the Deeds of Trust.

Pursuant to North Carolina General Statute Section 45-36.6,
Citimortgage Inc. could have filed documents of rescission
of the satisfaction. No document of rescission has been
filed by Citimortgage Inc. or any other entity.

As of the date of this complaint, the records of the
Forsyth County Register of Deeds snow that the Deeds of
Trust located at Book 1984 page 948 and Book 2037 Page
1660, are cancelled as a matter of record, and the security
interest is terminated.

ll United States Code Section 362 prohibits, without this
court’s approval, any action to perfect or to reinstate the
claimed security interest by Citimortgage Inc. or any other
entity claiming interest in the cancelled Deeds of Trust.

Wherefore, the Debtor respectfully prays the Court to enter
an order as follows:

The lien and/or the security interest granted in that
certain Deed of Trust executed on January 23, 1998 and
recorded on February 2, 1998 at Book 1984 Page 948 in the
amount of $14,000.00 in favor of Chase Mortgage Brokers
Inc., which is now held by Citimortgage Inc., with respect
to real property located at 3849 Sawyer Street, Winston-
Salem, North Carolina 27105 has been satisfied and is
cancelled as a matter of law.
Case 19-06008 Doci Filed 03/11/19 Page6of7

Ds The lien and/or the security interest granted in that
certain Deed of Trust executed on January 23, 1998 and
recorded on November 25, 1998 at Book 2037 Page 1660, in
the amount of $14,000.00 in favor of Chase Mortgage Brokers
Inc., which is now held by Citimortgage Inc., with respect
to real property located at 3849 Sawyer Street, Winston-
Salem, North Carolina 27105 has been satisfied and is
cancelled as a matter of law.

Se For such other and further relief as the Court deems just
and proper.

Hw
This the 5 day of February 2019.

/S/Donald R. Buie
Donald R. Buie
Attorney at Law
823 West Fifth Street
Post Office Box 20031
Winston-Salem, NC 27120-0031
336-773-1398, .
336-773-1505 Facsimile
NCSB#: 9722

 
Case 19-06008 Doci Filed 03/11/19 Page /7of7

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

IN RE:
CHAPTER 13
DARYL TODD DAVIDSON

CASE NUMBER 14-50253
DEBTOR

 

DARYL TODD DAVIDSON
PLAINTIFF
VERSUS ADVERSARY PROCEEDING #

CITIMORTGAGE

Re ee gl ee ee

DEFENDANT

 

VERIFICATION

 

Plaintiff, DARYL TODD DAVIDSON being first duly sworn,
deposes and says that the contents of the foregoing Adversary
Proceeding Complaint are true to his own knowledge, except as to
matters alleged on information and belief, and as to those
matters, he believes them to be true.

oH
This the 4 ‘day of February 2019.

DaryY Todd Davidson
3849 Sawyer Street

Winston-Salem, NC 27105

Sworn to and subscribed before me this the ~) day of
Febftary 2019.

Dp pe PATRICIA BASKIN
Abi COL GY 2 NOTARY PUBLIC

Notary Public FORSYTH COUNTY

 

 

 

North Carolina
MY COMMISSION EXPIRES: 09-25-2024

 

 

 

OF- As - 202)

My Commission Expires
